COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        David John Diaz v. State of Texas.

Appellate case number:      01-19-00026-CR

Trial court case number:    D-1-DC-17-900125

Trial court:                427th District Court of Travis County

        On November 21, 2019, we abated this case for the trial court to orally pronounce
sentence in appellant’s presence. On December 13, 2019 and January 8, 2020, the district
clerk filed a supplemental reporter’s record and a supplemental clerk’s record which show
that the trial court complied with our order. The parties have already filed briefs and the
appellate record has been filed in this Court. Accordingly, we REINSTATE this case on
the Court’s active docket. The case will be set for submission at the earliest practicable
time.


       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                  Acting individually      Acting for the Court


Date: ___January 14, 2020___